Case 3:17-cv-01124-MMA-WVG Document 97-10 Filed 08/05/19 PageID.1852 Page 1 of 5




                                  EXHIBIT 6
Case 3:17-cv-01124-MMA-WVG Document 97-10 Filed 08/05/19 PageID.1853 Page 2 of 5


    From:           James T Ryan
    To:             "Julie Chovanes"; Amy Burke; Jennifer McGrath
    Subject:        La Jolla Spa v. Avidas - Service of Discovery
    Date:           Monday, February 25, 2019 2:12:00 PM
    Attachments:    2019.02.25 RFAs - Set 3.pdf


    Counsel:

    Please see attached third set of requests for admission served on you pursuant to our agreement to
    serve discovery by email.

    Jim Ryan




    www.jamestryan.com | 310.990.2889
Case 3:17-cv-01124-MMA-WVG Document 97-10 Filed 08/05/19 PageID.1854 Page 3 of 5



    1    James T. Ryan, Esq. (SBN 210515)
    2    JAMES T. RYAN, P.C.
         1110 Glenville Dr. # 307
    3    Los Angeles, California 90035
    4    Tel: 310.990.2889
         Email: jr@jamestryan.com
    5
         For Plaintiff LA JOLLA SPA M.D., INC.
    6
    7
    8
    9                         UNITED STATES DISTRICT COURT
   10                        SOUTHERN DISTRICT OF CALIFORNIA
   11
         LA JOLLA SPA MD INC.,               CASE NO. 3:17-cv-01124-MMA-WVG
   12
               Plaintiff,                    PLAINTIFF’S THIRD SET OF
   13                        vs.             REQUESTS FOR ADMISSION TO
   14                                        DEFENDANT
         AVIDAS PHARMACEUTICALS,
   15    LLC, a limited liability company;
         and DOES 1 through 10 inclusive,
   16
   17          Defendants.

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             RFA
Case 3:17-cv-01124-MMA-WVG Document 97-10 Filed 08/05/19 PageID.1855 Page 4 of 5



    1   PROPOUNDING PARTY: LA JOLLA SPA MD INC
    2   RESPONDING PARTY: AVIDAS PHARMACEUTICALS, LLC
    3   SET NO.: THREE
    4         Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure and the
    5   Court’s Amended Scheduling Order, La Jolla Spa MD Inc. requests that defendant
    6   Avidas Pharmaceuticals LLC (“Avidas”) respond to the following requests for
    7   admission within fifteen (15) days of service:
    8
    9                             REQUESTS FOR ADMISSION
   10   REQUEST NO. 18:
   11         Admit that Avidas breached Paragraph 4.g of the Sales and Distribution
   12   Agreement entered into on August 19, 2008 by not returning all unsold inventory of
   13   Vitaphenol products to La Jolla Spa MD, Inc. after May 8, 2014.
   14
   15
   16
   17    Dated: February 25, 2019                        JAMES T. RYAN, P.C.

   18
   19                                           By s/ James T. Ryan
                                                   James T. Ryan, Attorney for Plaintiff
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               RFA - 1
Case 3:17-cv-01124-MMA-WVG Document 97-10 Filed 08/05/19 PageID.1856 Page 5 of 5



    1
    2                            CERTIFICATE OF SERVICE
    3         I am employed in the County of Los Angeles, State of California. I am
    4   over the age of eighteen years and not a party to the within action. My business
    5   address is 1110 Glenville Drive #307, Los Angeles, California 90035.
    6         On February 25, 2019, I served the foregoing discovery requests by e-mail
    7   to the following counsel of record pursuant to an agreement of counsel:
    8          Julie Chovanes
               Chovanes Law LLC
    9          25 Springfield Avenue
   10          Philadelphia, PA 19118
               jchovanes@chovanes.com
   11
   12         Jennifer J. McGrath
              Amy Burke
   13         THEODORA ORINGHER PC
   14         1840 Century Park East, Suite 500
              Los Angeles, CA 90067
   15         jmcgrath@tocounsel.com
   16         aburke@tocounsel.com

   17         I declare under penalty of perjury that the foregoing is true. Executed on

   18   February 25, 2019 at Los Angeles, California.

   19
   20                                      By: /s/ James T. Ryan
                                               James T. Ryan
   21
   22
   23
   24
   25
   26
   27
   28

                                         PROOF OF SERVICE
